--------------------------------------------------------------------------------

Exhibit 10.11


ESCROW AGREEMENT




THIS AGREEMENT made as of March 30, 2010
 
BETWEEN:
HELIX WIND CORP., a Nevada corporation
1848 Commercial Street, San Diego, California 92113
(the “Company”)


AND:
KENNETH O. MORGAN
209 South Stephanie Street, Suite B221
Henderson, Nevada 89012
(“Morgan”)


AND:
LAW OFFICES OF WILLIAM M. AUL
7676 Hazard Center Drive, Suite 500
San Diego, California 92108
(the “Escrowholder”)


WHEREAS:


A.           The Company has entered into that certain Note and Warrant Purchase
Agreement and issued a Convertible Secured Promissory Note in the principal
amount of seven hundred seventy nine thousand five hundred dollars ($779,500),
each dated March 30, 2010 (the “Financing Documents”) with St. George
Investments, LLC (the “Lender”).
 
B.           The Financing Documents require that as a condition to closing the
financing under the Financing Documents, that Morgan pledge four million eight
hundred thousand (4,800,000) shares (the “Pledged Shares”) of his Company common
stock to the Lender under the terms of the Stock Pledge Agreement dated March
30, 2010 (the “Pledge Agreement”) between Morgan and the Lender, to secure the
Company’s obligations under the Financing Documents.


C.           Morgan has agreed to the terms of Stock Pledge Agreement and the
deliver the Pledged Shares in accordance with the Pledge Agreement, so long that
the Company agrees to issue Morgan an aggregate of six million (6,000,000)
shares of Company’s common stock (the “Replacement Shares”) in the event that
Morgan forfeits the Pledged Shares subject to the default provisions of the
Pledge Agreement (the “Forfeiture Event”)


D.           The Company, Morgan, and the Escrowholder agree that simultaneous
with the closing under the Financing Documents, the Company and Morgan entered
into that certain Settlement Agreement and Mutual Release dated March 30, 2010
(the “Settlement Agreement”) pursuant to which the parties thereto agree to
settle and dismiss the Action (as defined in the Settlement Agreement) in
exchange for the Company’s payment in the amount of $150,000 to Morgan.



 
 

--------------------------------------------------------------------------------

 
 
 
E.           The Company has issued that certain Irrevocable Instructions to
Transfer Agent, dated March 24, 2010 (the “Instructions”) wherein the Company,
Morgan, and the Lender have agreed that upon default under the Note (as defined
in the Instructions) and as set forth in the Default Notice (attached as Exhibit
B to the Instructions), the Company provides instructions to Island Stock
Transfer, the Company’s stock transfer agent, to transfer the Pledged Shares to
the Lender upon its receipt of a properly completed and executed Default Notice
(the “Default Notice”) as set forth in Section 2 of the Instructions.


F.           The Company, Morgan, and the Escrowholder hereby enter into this
Escrow Agreement in furtherance of the Pledge Agreement and the Settlement
Agreement.
 
NOW THEREFORE WITNESSETH that for and in consideration of the covenants and
agreements herein contained, the parties hereto declare and agree as follows:


1.
The Company hereby delivers to the Escrowholder the following documents which
shall be held by the Escrowholder in escrow subject to the terms and conditions
of this Escrow Agreement:

 
(a)  
Two Common Stock Certificates representing an aggregate of six million
(6,000,000) Replacement Shares registered in the name of Kenneth O. Morgan;

 
(b)  
A copy of the following Issuance Resolutions, each signed by Kevin K. Claudio,
the Chief Financial Officer of the Company and submitted to Island Stock
Transfer, the Company’s duly appointed stock transfer agent with instructions to
issue and deliver the Replacement Shares to the Escrowholder;

 
(c)  
A copy of the resolutions adopted by the Company’s Board of Directors wherein
and showing that the issuance of the Replacement Shares have been approved at a
duly constituted meeting or written action of the Company’s Board of Directors
in conformity with the requirements of the Company’s By-laws and the Nevada
General Corporation Law; and

 
(c)  
An opinion of Steven J. Davis, Esq. addressed to Morgan and opining: (i) that
all of the Replacement Shares, have been validly issued, fully paid-for, and are
non-assessable shares of the capital stock of the Company; and (ii) that in the
event of a Forfeiture Event, all of the Replacement Shares are not and will not
be subject to any claims or interests of the Company, and that at all times
immediately following any Forfeiture Event, Morgan will acquire and hold the
Replacement Shares free of any claims or interests of the Company.

 
(which documents are hereinafter called the “Escrow Documents”).
 
2.
For the purposes of the Pledge Agreement, the Escrowholder holds the Escrow
Documents on behalf of Morgan and shall deliver the Escrow Documents in
accordance with this paragraph 2.  The Escrowholder shall:

 
 
 
2

--------------------------------------------------------------------------------

 

 
(a)
deliver the Escrow Documents to Morgan within five (5) business days after
Escrowholder’s receipt of: (i) a copy of the Default Notice from the Company or
upon any reasonable notice that the Lender has exercised its rights and remedies
(as defined in Section 11 of the Pledge Agreement) stating (i) there is an Event
of Default under the Pledge Agreement or (ii) the Company has received notice
from the Lender that an Event of Default has occurred under the Convertible
Secured Promissory Note issued by the Company to the Lender and in the original
principal amount of Seven Hundred Seventy-Nine Thousand Dollars ($779,000) (the
“Secured Note”) (both, as “Written Notice”) unless then prohibited by an order
of a court of competent jurisdiction.

 
3.
The Company agrees that in furtherance of the intent and purposes of this Escrow
Agreement, it shall, upon receipt of any notice from the Lender, the Transfer
Agent, or any third party that the Lender has exercised its rights to the
Collateral or that an Event of Default has occurred under the Secured Note,
promptly and within one (1) business day give written notice to the Escrowholder
of the same and include in said notice reasonable additional details together a
copy of all documents it has received relating to or arising out of any said
exercise of the Lender’s rights, the occurrence of an Event of Default, or both
of them. If Morgan receives the Escrow Documents under the provisions of
paragraph 2 hereof, Morgan shall acquire and hold all rights to the Replacement
Shares as the sole and exclusive stockholder of all the Replacement Shares.  If
Morgan receives the Escrow Documents under the provisions of paragraph 2 hereof,
Morgan shall be deemed to have assigned to the Company, without the requirement
of any further action by any party, any and all rights Morgan may have in the
Pledged Shares or any proceeds from the Pledged Shares which may inure to Morgan
under the Pledge Agreement.  Morgan agrees to execute any and all documents
reasonably required by the Company to evidence such assignment.

 
4.
In the event that the Escrowholder does not receive any Default Notice or
Written Notice, and Escrowholder receives reasonable written notice from the
Company that the Secured Note and all obligations to the Lender under the terms
of the Secured Note have been satisfied then the Escrowholder shall return the
Replacement Shares to the Company.  All of the parties hereto agree that any
notice to be given under this Escrow Agreement shall be deemed to have been duly
and sufficiently given if mailed by prepaid registered mail, telexed or
telecopied to, or delivered at, the address of the other party as hereinafter
set forth:

 
(a)           To Morgan: (then to the address on the first page above)


(b)           To the Company: (then to the address on the first page above)


(c)           To the Escrowholder: (then to the address on the first page above)


or at such other address as the other party may from time to time direct in
writing, and any such notice shall be deemed to have been received, if mailed,
telexed or telecopied, 48 hours after the time of mailing, telexing or
telecopying, and, if delivered, upon the date of delivery.  If normal mail
service, telex service or telecopy services is interrupted by strike, slowdown,
force majeure or other case, a notice send by the impaired means of
communication will not be deemed to be received until actually received, and the
party sending the notice shall utilize any other such services which have not
been so interrupted or shall deliver such notice in order to ensure prompt
receipt thereof.



 
3

--------------------------------------------------------------------------------

 
 
 
5.
Morgan shall pay from time to time the reasonable fees and expenses of the
Escrowholder in connection with the performance of its duties hereunder, and the
Company and Morgan shall jointly and severally indemnify and save harmless the
Escrowholder of and from all other claims, demands, damage, loss and expense
arising out of its performance of its duties hereunder.

 
6.
The Escrowholder will incur no liability hereunder except for its willful
misconduct or gross negligence so long as it has acted in good faith.  The
Escrowholder shall have no responsibility in respect of loss of the Escrow
Documents except the duty to exercise such care in the safekeeping thereof as it
would exercise if the Escrow Documents were the property of the Escrowholder.

 
7.
The Escrowholder will not be required to defend any legal proceedings which may
be instituted against it in respect of or arising out of anything herein
contained unless requested to do so by a party hereto and indemnified to its
reasonable satisfaction against the costs and expense of such defense.

 
8.
The Escrowholder may seek and obtain the advice of legal counsel in the event of
any question or dispute as to any of the provisions hereof or its duties
hereunder, and it shall incur no liability and shall be fully protected in
acting in good faith in accordance with the opinion, advice and instructions of
such legal counsel (the reasonable costs of such legal services shall be added
to and be part of the Escrowholder’s expenses hereunder).

 
9.
The Escrowholder is not responsible or liable for the sufficiency, form or
manner of making any notice or demand or direction provided for under this
Escrow Agreement or of the identity of the persons executing the same, but it
shall be sufficient in any writing purporting to be such a notice, demand,
protest or direction is served under the Escrowholder in any manner sufficient
to bring it to its attention.  The Escrowholder shall not be liable for any
error of judgment, for any act done or omitted by it in good faith, or for
anything which it may in good faith do or refrain from doing in connection
herewith.

 
10.
Nothing contained herein shall be construed as limiting the duties of the
Escrowholder to Morgan in its capacity as counsel to Morgan.

 
11.
This Escrow Agreement shall be governed by and construed in accordance with the
laws of the state of California as if this Agreement were fully performed and
fully executed within the State of California. Any dispute or claim arising to
or in any way related to this Agreement shall be settled by binding arbitration
in San Diego, California.  All arbitration shall be conducted in accordance with
the rules and regulations of the American Arbitration Association ("AAA"). AAA
shall designate an arbitrator from an approved list of arbitrators following
both parties' review and deletion of those arbitrators on the approved list
having a conflict of interest with either party.  Each party shall pay its own
expenses associated with such arbitration. A demand for arbitration shall be
made within a reasonable time after the claim, dispute or other matter has
arisen and in no event shall such demand be made after the date when institution
of legal or equitable proceedings based on such claim, dispute or other matter
in question would be barred by the applicable statutes of limitations.  The
decision of the arbitrators shall be rendered within 60 days of submission of
any claim or dispute, shall be in writing and mailed to all the parties included
in the arbitration.  The decision of the arbitrator shall be binding upon the
parties and judgment in accordance with that decision may be entered in any
court having jurisdiction thereof.

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
12.
This Escrow Agreement, after full execution, acknowledgment and delivery,
memorializes and constitutes the entire agreement and understanding between the
parties and supersedes and replaces all prior negotiations and agreements of the
parties, whether written or unwritten.  Each of the parties to this Escrow
Agreement acknowledges that no other party, nor any agent or attorney of any
other party has made any promises, representations, or warranty whatsoever,
express or implied, which is not expressly contained in this Escrow Agreement;
and each party further acknowledges that he or it has not executed this Escrow
Agreement in reliance upon any belief as to any fact not expressly recited
hereinabove.



13.
This Escrow Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective heirs, successors, administrators and
assigns.

 
14.
Time shall be of the essence of this Escrow Agreement.

 
15.
This Escrow Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.

 
16.
The obligations of the Escrowholder shall terminate at the earlier of: (a) the
delivery of the Escrow Documents to Morgan; or (b) the return of the Replacement
Shares to the Company.  At all times hereunder, the Escrowholder shall be
entitled to reasonably rely upon the information and documents it receives in
exercising its obligations under this Escrow Agreement.

 


[The remainder of this page has been left intentionally blank.]





















 
5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the parties hereto have duly executed this Escrow Agreement
as of the date first above written.




KENNETH O. MORGAN



By:  /s/   Kenneth O. Morgan                                           
Kenneth O. Morgan




HELIX WIND CORP.





By:  /s/  Kevin K. Claudio                                                 
   Kevin K. Claudio, Chief Financial Officer


 
LAW OFFICES OF WILLIAM M. AUL





Per:  /s/  William M. Aul                                                    
William M. Aul










[SIGNATURE PAGE TO ESCROW AGREEMENT]



 
6

--------------------------------------------------------------------------------

 
